Title: To John Adams from Stephen Higginson, 8 August 1785
From: Higginson, Stephen
To: Adams, John


          
            Sir.—
            Boston August 8th. 1785.—
          
          Though I have not the honour of a personal acquaintance with you, I shall, at the desire of a number of the Gentlemen in Trade, take the liberty of stating to you briefly the situation of our Commerce, and of making a few observations relative thereto.— The importation of foreign merchandize into this State since the peace, has so much exceeded the value of our exports, that our Cash has of necessity been exported in great quantities; and though we are now from that cause almost drained of Money, we have yet a very great Balance against us without any means of discharging it.— By the operation of the British Acts of navigation we are deprived of a good part of the means of remitting which we formerly enjoyed, and the rest is by the effects of the same Acts rendered less extensive and beneficial than before; our Oil was formerly a good and valuable Article to remit direct to London, our N: E. Rum when exported to Newfoundland, Quebec and Nova Scotia furnished us with large Sums in Bills upon Britain, and our new Ships when they obtained a freight in the British Islands for London and were there sold served very well as a remittance.— these several means of remitting with advantage to Europe we have lost, and they formed a large part of our former remittances— the principal part of our remaining means to remit is by our Fish to Spain and Portugal, and our Pot and Pearl Ashes to London &c., but the amount of these is far short of what it was before the War; our Fishery is yet small though increasing, and the manufacture of Ashes is far short of its former importance.— we have since the peace remitted very largely in Rice and Tobacco, perhaps more than in our own exports, but for want of Cash, without which no great quantities of these Articles can be purchased, we shall lose the benefit of exporting them, and when the little remains of our Cash shall be sent off there will be no rescourses left, but our Fish and Ashes, of remitting direct to Europe.— how far those will go in paying our Debt to Britain you can Judge as well as any of us, many years will necessarily elapse before those Debts can be paid unless facilities are given us by Britain; and if the recovery of those Debts are an Object of importance, that nation ought to give it a proper weight when considering this Subject.—
          Britain will certainly consult her own Interest when forming a commercial connexion with us, to advance this will be her great Object in having any such connexion; but it is very material to her and to us that she is not misled by setting out upon wrong principles, she ought to be very certain of the effect of a restrictive system upon her supplies to us of her own Exports, and upon her carrying Trade, before she finally determines to persevere in it, for these are by the British considered as the great pillars of their Commerce.—
          The amount of what we ever did or ever shall supply to such of the British ports as were once open but are now shut to us, and in those Articles which they once admitted but now exclude, can not bear any proportion in value or in the number of hands employed in preparing them for exportation, to the amount in value of the Articles we did formerly and should still continue to draw from the British, or to the number of their Subjects employed in preparing such Articles for exportation— this is evident because while a part of that Empire and all their ports were open to us, our Imports from Britain were equal to all our direct exports to every part of the Empire, to the proceeds of all our Fish to Spain Portugal &c., and to the whole of what we could by every circuitous mode in our power eventually lodge in Europe; and it is very certain that the value of the labour in British exports, taken collectively, constitutes a much greater part of their whole value than in the American exports.— If then the Effect of their restrictive System should be to drive us to other Nations for our Supply of the same Articles as we used to receive from them, which can not be doubted, they must be great Losers by persevering in it.— nor will the influence of the same System upon their carrying Business be less against them, for when the States shall perceive that Britain means permanently to pursue a restrictive plan, they will from a principle of self preservation, unitedly, through Congress or otherwise, adopt a System of retaliation, and exclude them from carrying any American produce to Market.— the number of tons of shipping which they did and may still employ in this Business, very much exceeds what we ever did or can employ in all those branches of Business we used to enjoy to their ports but are now deprived of, or than what the British can now employ in the same Business.— the exact amount of neither can I now state to you, but I presume that upon a general View of the matter only every one who has any acquaintance with those branches of Trade must be convinced, that they will in such case suffer as much in their carrying Trade as upon the Score of Supplies.— the only ground upon which they can expect any advantage from restrictions upon our Trade in their ports is, our inability for want of union to make such regulations as will produce the effects mentioned, and this is the great reliance in Lord Sheffields plan; how far they may with safety rely upon this, let their own past experience determine, we can not but hope and believe they will be as much deceived in this as in former instances.—
          It is very essential to this State that our Oil should be admitted into England free or with a small Duty, that their Islands should be open to us and our Ships allowed to take freights from thence for England and there be sold, that the Newfoundland and Quebec and Nova Scotia Trades be also allowed us, these are all very important to us.— to open their Islands without allowing our Rum &c. to go to N. Land and Quebec will but in part relieve us, for as Molasses is the great import into this State from the West-Indies, as the Sale of it here depends upon our having proper Markets for our Rum, and our present Trade to the W: I: furnishes as much Molasses as the Markets we now have for our Rum will support or take off, no great increase of our W: I: trade can arise from our having the former without the latter privilege.— the principal advantages that will in that case arise from the British Islands being open to us are, our having additional Markets for our Lumber Cattle and other provisions, and being able to make part of these with some of the Vessels that carry them answer as remittances to Britain, they never took off much of our Fish.— in this View of the matter the trade to N: Land and Quebec is very important also to our Cod-Fishery, since a great proportion of the Fish caught will ever be unfit for any other Market but the West-Indies, and our exports to the Islands must depend upon our having proper markets for our Imports from thence.—
          It is perhaps equally important to the British that their Fishery at N: Land should be supplied with Rum and provisions &c. from hence, or the French by having that advantage may very soon vie with if not supplant them in the Fishery; and when they shall be able to supply their own Islands they will by excluding us from them very much depress our Fishery and encourage their own— this would very greatly increase their naval strength and prove a great source of national wealth.— we seem to have a common interest with the British in checking the French Fishery, for as the great consumption of Fish in the West-Indies is in the french Islands, we both depend upon their Islands for the Sale of a great part of our Fish, either directly or through the neutral Islands.— the British during the season for exporting from N: Land carry much more Fish to the W: I: than their own Islands can take off, and are able then to undersell us; our best Sales of Fish are made when the Fish from N: Land is over, the Islands then depend amost wholly upon us for Fish, which is near about half the year— beside which, as the Fishery is important to the French as a naval power, it must be the interest of Britain to prevent its increase as much as possible; and we can not but wish them to remain dependent upon us for their Fish, which can not long be if their Fishery is suffered to increase.— The surest way perhaps of keeping under the french Fishery is, for us and the British unitedly to exert ourselves much to undersell them in the West-Indies; by this means they were formerly discouraged from pushing it, as their Adventurers found that a certain and great Loss attended the Business— but while the french draw their supplies from here, and the British receive none but from Europe, the latter can not afford their Fish lower than the former, the difference in the expence of carrying on the Fishery in the two cases is very great; nor can we much undersell them unless we can have new markets opened to us for our Rum, so as to support the price of Molasses which is our principal import from the W: I:; for if we are to depend wholly upon the profit on our Sales in the W: I:, which is now the case, it is clear that we must have a greater price for our exports or we can not pursue the Trade.—
          If any thing beside can check the ardour of the french in pushing their Fishery, it must be the local and exposed situation of their Settlements, and the danger from thence of losing all their labour and expence, in case of a War before they shall have acquired such naval strength as to be able to protect them.—
          The Trade of Massachusetts is now at a very low Ebb and still declining, every branch of it is very much embarrassed and the Whale Fishery almost at an end, another Season will probably finish it.— our people embarked with Spirit in this Fishery at the peace, they pushed it with great exertion and success the two seasons past; but being deprived of a Market that will support a living price they have in general quitted the Business already, the price of it has fallen from £35. to £24. this Season for the best white Sperm: Oil.— many of our Merchants and Politicians have great expectations from the late Acts of this State imposing heavy Duties upon foreign Vessels and Goods imported in them, others are fearful that none but disagreable consequences can result from them, at best I think they are but an experiment and the effect very uncertain.— should like measures be adopted by the other States, or a number of them, it would evidence a union of Sentiment and a disposition to retaliate in the way of restrictions, that may induce the British though with reluctance to change their System as to America.—
          There is another embarrassment upon our Trade which is the danger of Seizure by the Algerines &c.— Malaga, Alicant, Barcelona, Leghorn &c. are considerable Markets for Fish and other American produce and proper Salt for our Fishery is obtained cheaper at Lamat, Ivica and other ports in the Mediterranean than at any other places in Europe.— we used to send Cargo’s of Fish, Wheat, Flour and sometimes the West-India produce to those Markets, and returned with Salt, and this was as profitable to us as any part of our European Trade.— for want of a Treaty with those piratical States we are deprived of carrying our own exports and those of the other States to those markets, and we have now the mortification of seeing, foreign ships profitably employed in bringing us Salt and taking away our Fish for those Markets, while our own Vessels lay idle and we dare not send them scarcely to Cadiz.—
          I have lately had a proposition shewn to me, made by Monsr. Tourtille Sangrain the Providore for lighting Paris and the other Cities of France, for a Company here to contract for supplying him with 1000 Tons of our Whale Oil, and to receive the Manufacturies and products of France in return; it came through the hands of the Marquis La Fayette who says, that what may be so shipped will be received into the ports of France free of Duties.— the Object appears to be, and we are informed it is, to divert our Trade from Britain, to open a new demand for the exports of France, and to habituate us to the use of their manufactures.— the Marquis says you are well acquainted with this Scheme and had a principal hand in forming it, if so, you will have made some use of their disposition to form such a connexion before this can reach you.— the proposal is such as will not readily be complied with in its present form, no price is fixed, but it is to depend upon the current price at the time and place of delivery, it may however be ripened into something soon that may be beneficial to the Contractors and to the Fishery.— should an arrangement take place for introducing our Oil into France it may give rise to Conventions for receiving our other exports, this will very naturally lead to our receiving their exports in return; and should France become a mart for our exports and we habituated to the use of their Manufactures, the British may afterward repent their having refused a reasonable connexion with us, but they will then find it impossible perhaps to recover our Trade.— The proposition for receiving our Oil is evidence that the French have such Arrangements in View, as will tend to detach us still more from Britain and strengthen our connexion with them; and unless the policy of Britain shall alter, they will certainly see America much more intimately connected with France in politics and in commerce than she now is.— The British will judge whether this be an interesting consideration to them or not.—
          Congress are not yet impowered to regulate Trade, nor have they any Funds given them for supporting the public Credit; so great is the Jealousy of the States and so excessive their attachment to local and partial interests, that there is no probability of their giving very soon to Congress the necessary powers for either purpose— nothing short of severe sufferings and sad experience will teach them the necessity of doing it.— Even in this State no Funds can be raised for our own purposes but such as are drawn immediately from Commerce, and this Source is daily less[en]ing.— our prospect therefore, as it relates both to our national Government and our Commerce, is far from being a bright one, and the most sanguine hopes we entertain of a change for the better is from your negotiations with Britain, if this fails, despair and discontent will very generally appear in our Seaport Towns.— That you may be so happy as in part, at the least, to relieve the Distresses of your fellow Citizens in Massachusetts by gaining some commercial advantages for them is the earnest Wish of / Sir / your very humble Servant.—
          
            Stephen Higginson
          
          
            PS: Sir— in the above Letter I have gi[ven you my own] Sentiments upon the Subject of it with freedom, the few persons I have shewn it to approve of them; but as I know they will by a certain [descrip]tion of men, dependents upon a foreign nation, be considered as heretical if not savouring of Toryism, I wish to be kept out of sight. I the more readily offer Them to you in confidence, as Mr. Jackson has told me that you intimated a Wish to have some such communications.— S: H:
          
        